Franklin B. Abernathy appeals from a judgment of a single justice of this court denying his petition for review of an order of a Superior Court judge revoking his pretrial release on personal recognizance and setting bail. The case is now before us on Abernathy’s memorandum and appendix pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Abernathy has since been convicted of three offenses in the underlying criminal case and has been sentenced to terms in prison. His request to be released on personal recognizance *1005is therefore moot. See, e.g., Fruchtman v. Commonwealth, 449 Mass. 1031, 1032 (2007), citing LaChance v. Commonwealth, 437 Mass. 1013 (2002).
Franklin B. Abernathy, pro se.

Appeal dismissed.

The case was submitted on the papers filed, accompanied by a memorandum of law.